Citation Nr: 0334202	
Decision Date: 12/08/03    Archive Date: 12/16/03

DOCKET NO.  98-14 396A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran, who had active service from November 1940 to 
December 1945, died in March 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.

The Board remanded the appeal for additional development in 
September 1999 and February 2001.  An August 2002 Board 
decision denied the appellant's claim.  In April 2003 the 
Board vacated the August 2002 decision.


REMAND

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C. § 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1), to respond to a VCAA 
duty to notify, is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  Therefore, since this 
case is being remanded for additional development and to cure 
a procedural defect, the RO must take this opportunity to 
inform the appellant that notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA notice.

Accordingly, the appeal is REMANDED to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103 and 5103A (West 
2002), and any other applicable legal 
precedent.  

2.  The RO should contact F. Lee Neal, 
Jr., M.D., and Edward S. Moak, M.D., and 
offer them the opportunity to clarify 
and/or amplify their opinions concerning 
the veteran and any disease that he had 
that they believe was related to his 
active service that contributed 
substantially or materially to the 
veteran's death, combined to cause his 
death, aided or lent assistance to the 
production of his death, or had a 
material influence in accelerating his 
death.

3.  The RO should make arrangements with 
the appropriate VA medical facility to 
obtain a medical opinion.  The claims 
folder must be made available to the 
physician for review.  After review of 
all the evidence, the physician should 
determine whether it is as least as 
likely as not that arteriosclerotic heart 
disease is related to the veteran's 
active service or whether any disease 
that is related to the veteran's active 
service, including gunshot wound of the 
right leg with retained foreign bodies 
and injury to Muscle Group XI, 
contributed substantially or materially 
to the veteran's death, combined to cause 
death, aided or lent assistance to the 
production of death, or had a material 
influence in accelerating death.  If the 
veteran's arteriosclerotic heart disease 
cannot be medically linked or attributed 
to the veteran's military service or if 
no other disease, that contributed to his 
death, can be linked to his military 
service on a medical scientific basis, 
and without invoking processes relating 
to guesses or judgments based upon mere 
conjecture, the examiner should clearly 
and specifically so specify in the 
examination report.  

4.  Then the RO should readjudicate the 
claim with appropriate consideration of 
38 U.S.C.A. § 1154(b) (West 2002).  If 
the claim remains denied, the appellant 
and her representative should be provided 
a supplemental statement of the case and 
afforded the appropriate period of time 
to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




                       
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




